We have not written that plaintiff might recover both the difference between the value of the automobiles delivered to him and the value they would have had if they had answered to the warranty and the costs incurred in repairing or attempting to repair them, nor do we find that any such double recovery was permitted in the trial court. The ruling was and is that evidence of the cost of such repairs — reasonable costs, of course — was admissible as being one proper, though not exclusive, method of showing the difference between the value of the automobiles delivered and what would have been their value if they had answered to the warranty, and we apprehend this evidence was none the less admissible for that, as seems to have been the case, plaintiff's efforts at repair proved inadequate to bring the machines up to the condition warranted by the contract. Nor does it appear that plaintiff was in fact allowed to recover double damages. On the contrary, the damages awarded appear upon the whole to afford plaintiff scant compensation for his losses on account of the contract he entered into with defendant. Nevertheless the item of $75 was eliminated from the recovery for the reason that it appeared to have been erroneously allowed, while, as for the rest, we were unable to put a finger on any specific disallowance by which it might be balanced; nor was plaintiff appealing.
Other matters urged on rehearing are rather obviously without merit.
Application overruled.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.